Citation Nr: 0919181	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  06-34 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for fibromyalgia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from August 1973 to 
December 1975. This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2005 rating 
decision of the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for fibromyalgia. 

The Veteran testified at a RO hearing before a hearing 
officer in June 2006 and again before the undersigned 
Veterans Law Judge (VLJ) at a videoconference hearing in 
July 2007. Transcripts of both hearings are of record and 
associated with the claims folder. 


FINDINGS OF FACT

1. The veteran was diagnosed with fibromyalgia in 2001, many 
years after service discharge. 

2. The preponderance of the competent medical evidence does 
not link the Veteran's fibromyalgia with active service or an 
event in active service. 


CONCLUSION OF LAW

Fibromyalgia was not incurred in or aggravated by service.38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the Veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the Veteran of the evidence VA will attempt to obtain and 
that which the Veteran is responsible for submitting. Proper 
notice must inform the Veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the Veteran is expected to provide. See 38 C.F.R. § 3.159 
(2007). These notice requirements apply to all five elements 
of a service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and the effective date 
of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes this claim. Notably, the 
final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which previously stated that VA will request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. 

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the veteran within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application. 
The revised sentence reflects that the information and 
evidence that the veteran is informed that he or she is to 
provide, must be provided within one year of the date of the 
notice. Finally, under 38 C.F.R. § 3.159(b)(3), no duty to 
provide section 38 U.S.C.A. § 5103(a) notice arises upon 
receipt of a Notice of Disagreement (NOD) or when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established. VA may continue to have an obligation to provide 
adequate section 38 U.S.C.A. § 5103(a) notice despite receipt 
of an NOD if the claim was denied and compliant notice was 
not previously provided. See Mayfield v. Nicholson, 444 F.3d 
at 1333-34 (Fed. Cir. 2006).

In this case, the required VCAA notification was provided in 
a letter issued in February 2005. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Veterans Court) 
held that VA must also provide notification that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded. The Veteran 
received notice consistent with Dingess in October 2007. 
Further, since the preponderance of the evidence is against 
the claim, any question as to the appropriate disability 
rating and effective date to be assigned is moot. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran with the development of his claim. 
Service medical evidence, Social Security Administration 
records, VA and private medical records, and Internet 
extracts discussing fibromyalgia are all associated with the 
claims folder. He also testified at a RO hearing before a 
hearing officer in June 2006. There are no known additional 
records or information to obtain. 

A Board hearing was offered, and the Veteran and his spouse 
testified before a VLJ at a videoconference Board hearing in 
July 2007. The Board finds that the record as it stands 
includes sufficient competent evidence to decide the claim. 
See 38 C.F.R. § 3.159(c)(4). Under these circumstances, the 
Board finds no further action is necessary to assist the 
Veteran with his claim.


Service Connection-fibromyalgia

The Veteran alleges that he warrants service connection for 
fibromyalgia based on service incurrence. He relates that he 
had migraines in service and that the migraines, and a heel 
fracture he sustained in service precipitated the onset of 
his fibromyalgia. 

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that 
service connection is not warranted for fibromyalgia.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. §§ 1110, 1131. Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Service treatment records show that the Veteran was treated 
for migraine headaches on a continuous basis while on active 
duty. He also was treated during that time for low back pain 
and a stress fracture of the left heel. While on active duty, 
he was not specifically diagnosed with fibromyalgia. While he 
complained in December 1974 of a generalized body ache, this 
symptom was attributed to the flu. In a pre-separation 
medical history questionnaire dated in August 1975, the 
Veteran denied then having, or ever having had "swollen or 
painful joints," "cramps in [his] legs," "arthritis, 
rheumatism, or bursitis," "bone, joint or other 
deformity," "lameness," "recurrent back pain," "trick or 
locked knee," and "foot trouble." Other than his report 
that he had migraine headaches, the Veteran reported that he 
was in "good health," and no relevant abnormalities were 
noted upon separation examination.

After service, the Veteran's medical records show he was 
diagnosed with fibromyalgia in 2001. Prior to that time, he 
complained of generalized aches all over his body, lumbar 
spine pain, and constant treatment for migraine headaches - 
the latter disorder now service connected. 

In May 2005, the Veteran underwent a VA examination. The 
Veteran alleged that he had always had fibromyalgia pain but 
it was not recognized in the military because at that time, 
they did not understand fibromyalgia. He had pain in the 
hands, elbows, shoulder joints, knees, and hips. He did not 
describe the usual fibromyalgia type symptoms of pain in the 
cervical region or the back such as the trapezius muscle. The 
trapezius muscle over the back and the quadratus lumborum 
area were not affected. The diagnosis was that the examiner 
could not confirm a diagnosis of fibromyalgia. VA 
rheumatologic diagnosis was not initially firm, and when the 
second visit gave a more firm diagnosis of fibromyalgia, it 
was without trigger points of pain in the trapezius muscles, 
latissimus dorsi muscles, serratus anterior muscles, and 
quadratus lumborum muscles. The examiner stated that he 
believed the diagnosis was suspect. As of the date of the 
examination, the examiner stated that the Veteran did not 
have fibromyalgia, which was known to resolve. 

In June 2006, the Veteran testified at a RO hearing before a 
hearing officer at the RO. He stated that he had symptoms of 
fibromyalgia throughout service and that he was not 
diagnosed, because medical personnel did not understand the 
syndrome at that time. He indicated that he had researched 
the condition on the Internet, but doctors would not read the 
information. He submitted the information that he stated 
verified that he had fibromyalgia at the time. 

In July 2007, the Veteran testified before the undersigned 
VLJ at a videoconference hearing. He testified that his first 
symptoms of fibromyalgia were after basic training. He stated 
those symptoms were headaches, numbness in the lower 
extremities and hands. After service, he had pain that began 
creeping up his back. He stated that one doctor attributed 
his symptoms to arthritis but an evaluation for degenerative 
arthritis showed healthy joints. He stated that a doctor 
later ran a trigger test and he had 18/18 tender points, 
leading to a diagnosis of fibromyalgia. 

The Veteran testified that no doctor had attributed his 
fibromyalgia to service, but that it was his belief that 
after he broke his heel in service, this precipitated 
fibromyalgia. He also testified that statistics showed that 
migraine headaches were one of the byproducts of 
fibromyalgia. 

An August 2007 VA outpatient treatment record indicated that 
the Veteran had a diagnosis of exclusion, rendering the 
diagnosis of fibromyalgia.

Pursuant to the Board's September 2007 remand, the Veteran 
underwent VA examination in August 2008. The examiner stated 
that fibromyalgia was a disease that affects primarily 
perceptions of pain. It was the examiner's opinion that the 
Veteran's current pathology, its related symptomatology, and 
its present signs or symptoms were not related to signs or 
symptoms in service of left heel stress fracture, back strain 
(low back pain), or complaints of chest pain or appendectomy. 

The Veteran's headache complaints were related to migraine 
headaches he described in the military, and for which service 
connection is presently in effect. The examiner further 
observed that the Veteran's current pathology was not related 
to symptoms or signs that may have occurred within one year 
of separation form service. The examiner also opined that the 
Veteran's present musculoskeletal signs and symptoms are 
causally related to the diagnosis of fibromyalgia first made 
in 2002. 

The preponderance of the evidence is against the claim. While 
the Veteran is diagnosed with fibromyalgia, the only link of 
fibromyalgia to service is the Veteran's own allegation. 
Although the veteran himself believes that his fibromyalgia 
originated in service, as a layperson, his statements as to 
medical causation do not constitute competent medical 
evidence. Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 
C.F.R. § 3.159(a)(1). The Board notes in this regard that the 
Veteran is not merely providing his observations of symptoms 
through the years, which he is competent to do, but rather is 
providing his opinion on a matter which clearly is not 
subject to lay determination. 

Under both statute and caselaw, a VA medical examination is 
required when it is necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence including statements 
of the claimant; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim."). McClendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); Charles v. Principi, 16 Vet. App. 370 (2002). 

The Veteran's claim was remanded in September 2007 in this 
regard, and a VA examination was provided. Although the 
Veteran was diagnosed with fibromyalgia, that medical 
evidence, as well as other medical evidence of record, only 
shows that he does indeed have fibromyalgia, which in turn 
has been assessed by competent medical opinion as not being 
related to active service. By "competent medical evidence" 
is meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a).

Absent a link between the currently diagnosed fibromyalgia 
and medical or lay evidence of the disability caused in 
service, service connection for fibromyalgia is not 
warranted. 

	(CONTINUED ON NEXT PAGE)







ORDER

Service connection for fibromyalgia is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


